 

USDC SDNY

 

 

 

UNITED STATES DISTRICT COURT DOCUMENT a
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED |
ee ee ee ee ee ee ee ee ee ee ee ee ee x DOC#: a a UNG 3
JOHN FLANAGAN, | DATE FILED; _: 2/17/2014
Plaintiff,
-against- 13-cv-8456 (LAK)

NEW YORK CITY DEPARTMENT OF EDUCATION, et al.,

Defendants.

ORDER
On December 16, 2019, the plaintiffs filed, among other things, a copy of the
defendants’ proposed Rule 56(g) facts containing the plaintiffs’ objections.’ The plaintiffs should

submit to the Court a copy of this document in Microsoft Word format so that the Court may use it
as a starting point for drafting the Rule 56(g) order.

SO ORDERED.

Dated: December 17, 2019

 

United States District Judge

 

DI-146 Ex. A.

 
